Name: Commission Regulation (EEC) No 2973/79 of 21 December 1979 laying down detailed rules for the application of granting of assistance for the export of beef and veal products which may benefit from a special import treatment in a third country
 Type: Regulation
 Subject Matter: America;  animal product;  trade;  tariff policy
 Date Published: nan

 Avis juridique important|31979R2973Commission Regulation (EEC) No 2973/79 of 21 December 1979 laying down detailed rules for the application of granting of assistance for the export of beef and veal products which may benefit from a special import treatment in a third country Official Journal L 336 , 29/12/1979 P. 0044 - 0048 Finnish special edition: Chapter 3 Volume 11 P. 0181 Greek special edition: Chapter 03 Volume 27 P. 0167 Swedish special edition: Chapter 3 Volume 11 P. 0181 Spanish special edition: Chapter 03 Volume 17 P. 0072 Portuguese special edition Chapter 03 Volume 17 P. 0072 COMMISSION REGULATION (EEC) No 2973/79 of 21 December 1979 laying down detailed rules for the application of granting of assistance for the export of beef and veal products which may benefit from a special import treatment in a third country THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, Having regard to Council Regulation (EEC) No 805/68 of 27 June 1968 on the common organization of the market in beef and veal (1), as last amended by Regulation (EEC) No 2916/79 (2), and in particular Article 15 (2) thereof, Having regard to Council Regulation (EEC) No 2931/79 of 20 December 1979 on the granting of assistance for export of agricultural products which may benefit from a special import treatment in a third country (3), and in particular Article 1 (2) thereof, Whereas the United States of America will apply special arrangements for an annual quantity of 5 000 tonnes of beef and veal originating in the Community and meeting certain requirements ; whereas one of the requirements is that this meat must be accompanied by a certificate of identity issued by the exporting Member State; Whereas the certificates of identity are to be issued solely for the 5 000 tonnes qualifying for the special arrangements ; whereas it is therefore necessary to provide for Commission authorization before the issue of an export licence for the meat in question ; whereas, furthermore, the tolerance provided for in Article 2 (4) of Commission Regulation (EEC) No 193/75 (4), as last amended by Regulation (EEC) No 2971/79 (5), should not be applied for the quantity exceeding that for which the licence has been issued; Whereas it is necessary to define the nature of the identity certificates, and the necessary procedures for using them; Whereas the exported quantities cannot be properly verified without special rules regarding evidence of imports into the destination country ; whereas the rules provided for in Commission Regulation (EEC) No 192/75 (6), as last amended by Regulation (EEC) No 2970/79 (7), are the most appropriate ; whereas the penalty for failure to submit such evidence should have a genuinely deterrent effect ; whereas it is therefore appropriate to provide for a higher security for these export licences than the security provided for in Commission Regulation (EEC) No 571/78 (8), as last amended by Regulation (EEC) No 2974/79 (9); Whereas the measures provided for in this Regulation are in accordance with the opinion of the Management Committee for Beef and Veal, HAS ADOPTED THIS REGULATION: Article 1 1. This Regulation establishes detailed rules of application in respect of exports to the United States of America of 5 000 tonnes per year of beef and veal of Community origin, fresh, chilled or frozen, qualifying for special treatment. 2. The meat referred to in paragraph 1 must comply with the health-protection requirements laid down by the importing third country and relate to animals slaughtered not more than one month in advance of clearance through customs for export. Article 2 1. Applications for export licences for the products referred to in Article 1 may be lodged only in a Member State where the health requirements of the importing country can be met. 2. The application for the export licence and the licence itself shall bear the entry "United States of America" in Section 13. The licence shall establish the obligation that the goods be exported from the Member State of issue to the United States of America. 3. On the third working day of each month the Member States shall telex to the Commission a list of applicants and quantities of products concerned by the applications referred to in paragraph 2 lodged during the previous month. (1)OJ No L 148, 28.6.1968, p. 26. (2)OJ No L 329, 24.12.1979, p. 15. (3)OJ No L 334, 28.12.1979, p. 8. (4)OJ No L 25, 31.1.1975, p. 10. (5)See page 34 of this Official Journal (6)OJ No L 25, 31.1.1975, p. 1. (7)See page 32 of this Official Journal. (8)OJ No L 78, 22.3.1978, p. 10. (9)See page 49 of this Official Journal. 4. The Commission will decide to what extent applications will be accepted. If the quantities requested exceed the quantities available, the Commission may reduce the amounts requested by a fixed percentage. 5. Licences shall be issued on the 15th day of each month. 6. By way of derogation from Article 3 (1) of Regulation (EEC) No 571/78, the export licence shall be valid for 90 days from the date of issue. The validity of the licence shall not extend beyond 31 December of the year of its issue. 7. The licence shall be issued by the competent authorities of the Member State concerned in respect of the quantities fixed by the Commission. The security for the quantity in respect of which the application was not granted shall be released forthwith. 8. Notwithstanding Article 2 (4) of Regulation (EEC) No 193/75, the exported quantities shall not exceed the quantities specified in the licence. 9. The licence shall carry one of the following endorsements in Section 18: "Fresh, chilled or frozen beef - Agreement between the EEC and the USA. Valid only in ... (Member State of issue). Quantity to be exported may not exceed ... kg (weight)"; "Fersk, kÃ ¸let eller frosset oksekÃ ¸d - Aftale mellem EÃF og USA. Kun gyldig i ... (Member State of issue). MÃ ¦ngden, der skal udfÃ ¸res, mÃ ¥ ikke overstige ... kg". Article 3 When the meat is being cleared through customs for export, the certificate of identity defined in Article 4 shall be issued, at the applicant's request, on presentation of the export licence referred to in Article 2 and a veterinary certificate showing the date of slaughter of the animals from which the meat applied for under Article 2 derives. Article 4 1. The certificate of identity shall be made out, with at least one copy, on a form corresponding to the specimen in the Annex. The certificate is printed in English on white paper measuring 210 Ã  297 mm. Each certificate shall have an individual serial number assigned by the customs office referred to in Article 5. The exporting Member State may require any certificates used on its territory to be printed in one of its official languages as well as in English. 2. Copies shall bear the same serial number as the original. Any particulars entered on the original and on the copies shall be typewritten, or, if handwritten, printed in block letters in ink. Article 5 1. The certificate of identity and the copies shall be issued by the customs office where the meat is cleared through customs for export. 2. The customs office referred to in paragraph 1 shall endorse the original certificate in the appropriate section and transmit the certificate to the party concerned, retaining a copy. Article 6 Member States shall take the necessary measures to check the origin and nature of products for which certificates of identity are issued. Article 7 1. Notwithstanding Article 4 (3) of Regulation (EEC) No 571/78, the rate of the security to be lodged in connection with the export licences referred to in Article 2 shall be 10 ECU per 100 kilograms net weight. 2. Without prejudice to the conditions laid down in Article 17 (2) (b) of Regulation (EEC) No 193/75, the security shall be released only on presentation of the proof referred to in Article 11 of Regulation (EEC) No 192/75. Article 8 This Regulation shall enter into force on 1 January 1980. This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Brussels, 21 December 1979. For the Commission Finn GUNDELACH Vice-President ANNEX >PIC FILE= "T0011617">